                                                Entered on Docket
                                                October 09, 2018
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Tel: 415-672-5991
                                              The following constitutes
                                              the order of the court. Signed October 9, 2018
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for                               _________________________________________________
  6   DORIS A. KAELIN,                          M. Elaine Hammond
      Trustee in Bankruptcy                     U.S. Bankruptcy Judge

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                       Date: October 4, 2018
                     Debtor.                              Time: 10:30 a.m.
 14
                                                          Place: 280 South First Street
 15                                                              Hon. M. Elaine Hammond
                                                                 Courtroom 3020
 16                                                              San Jose, CA 95113
 17

 18                  ORDER AUTHORIZING SALE OF PERSONAL PROPERTY

 19           On October 4, 2018, the Court conducted a hearing on the Motion to Sell Personal Property
 20   (ASU Sale) (“Motion”) (Docket 155) filed by Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the
 21   above-captioned Debtor. Gregg S. Kleiner of Rincon Law LLP appeared on behalf of the Trustee.
 22   Ann Draper appeared on behalf of Dan Rasure, a party who filed an objection to the Motion,
 23   Docket 171 (“Rasure Objection”). After the objection deadline passed, an “objection” was sent to
 24   Trustee’s counsel by email by Walter Simonetti and Henry Jovanovic (“S&J Objection”). All
 25   other appearances are noted in the record. Upon consideration of the Motion and the pleadings on
 26   file, the arguments of counsel, notice being adequate and proper and other good cause appearing,
 27   ///
 28   ///
                                                                                                          1
Case: 18-50398      Doc# 187     Filed: 10/09/18    Entered: 10/09/18 15:07:27       Page 1 of 3
  1           IT IS HEREBY ORDERED THAT:

  2           1.      Based on the findings of fact and conclusions of law the Court set forth on the record,

  3   the Motion is approved in all respects, the Rasure Objection is overruled and the S&J Objection is

  4   overruled.

  5           2.      The Trustee is authorized to enter into the “Agreement to Purchase Personal

  6   Property” (“Agreement”) with the Arizona Board of Regents, a body corporate for and on behalf of

  7   Arizona State University (“Buyer”). A true and correct copy of the Agreement is attached as Exhibit

  8   B to the Motion.

  9           3.      Pursuant to the provisions of the stipulation for sale free and clear of lien between

 10   the Trustee and Autodesk, Inc. (Docket 157), the sale of the Assets (as defined in the Agreement),

 11   (i) shall be free and clear of the Autodesk Lien and any related liens (as defined in the stipulation),

 12   or claims that Autodesk may have against the Assets, pursuant to 11 U.S.C. § 363(f)(2), and (ii) the

 13   Autodesk lien shall attach to the sale proceeds generated from the sale of the Assets with the same

 14   right and priority that existed, if any, prior to the sale of the Assets.

 15           4.      The Court, having reviewed and considered the Declaration of Ji Mi Choi (Docket

 16   168) in support of good faith purchaser finding, the Buyer is approved as a buyer in good faith in

 17   accordance with Section 363(m) of the Bankruptcy Code and the Buyer shall be entitled to all the

 18   protections provided to a good faith buyer under 11 U.S.C. § 363(m).

 19           5.      This order is effective upon entry and the stay otherwise imposed by Rule 62(a) of

 20   the Federal Rules of Civil Procedure and/or Bankruptcy Rule 6004(h) shall not apply.

 21

 22   APPROVED AS TO FORM
      DRAPER LAW OFFICES
 23
      /s/Ann Draper
 24   Ann Draper,
 25   Attorneys for Dan Rasure

 26
                                            *** END OF ORDER ***
 27

 28
                                                                                                           2
Case: 18-50398      Doc# 187       Filed: 10/09/18      Entered: 10/09/18 15:07:27      Page 2 of 3
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 187        Filed: 10/09/18   Entered: 10/09/18 15:07:27   Page 3 of 3
